Citation Nr: 0429221	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  98-06 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent 
prior to April 29, 2004, for the service-connected 
residuals of arthroscopy of the right knee, with a chondral 
ulcer of the femoral condyle.

2.  Entitlement to an evaluation greater than 20 percent 
for the service-connected residuals of arthroscopy of the 
right knee, with a chondral ulcer of the femoral condyle 
for the period beginning April 29, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, had active 
military service from June 1972 to March 1975. 
 
In June 2002, the veteran had a hearing before the 
undersigned Veterans Law Judge.  The hearing was held at 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  A transcript of that 
hearing has been associated with the claims folder.  

This case was previously before the Board of Veterans' 
Appeals (Board) in May 2003, at which time it was remanded 
for further development.  Following the requested 
development, the RO raised the rating from 10 percent to 20 
percent for the veteran's service-connected residuals of 
arthroscopy of the right knee with a chondral ulcer of the 
femoral condyle.  The effective date of that rating was 
April 29, 2004.  Thereafter, the case was returned to the 
Board for further appellate action.

In light of the foregoing, the Board must consider two 
issues on appeal:  

1.  Entitlement to an evaluation 
greater than 10 percent prior to April 
29, 2004, for the service-connected 
residuals of arthroscopy of the right 
knee, with a chondral ulcer of the 
femoral condyle.

2.  Entitlement to an evaluation 
greater than 20 percent for the 
service-connected residuals of 
arthroscopy of the right knee, with a 
chondral ulcer of the femoral condyle 
for the period beginning April 29, 
2004.


FINDINGS OF FACT

1.  For the period preceding January 4, 2000, the veteran's 
service-connected residuals of a right knee injury (now the 
residuals of arthroscopy of the right knee, with a chondral 
ulcer of the femoral condyle), which consisted primarily of 
complaints of pain; 1+ or slight medial laxity; and right 
knee flexion to at least 70 degrees, were productive of no 
more than slight impairment.    

2.  From January 4, 2000, through April 28, 2004, the 
veteran's service-connected residuals of a right knee 
injury required two arthroscopic procedures, the residuals 
of which consisted primarily of complaints of pain, 
diminished right knee strength, crepitus, and limitation of 
flexion to 90 degrees.

3.  From January 4, 2000, through April 28, 2004, the 
veteran's service-connected residuals of arthroscopy of the 
right knee with a chondral ulcer of the femoral condyle 
were productive of moderate impairment.  

4.  From April 29, 2004, through the present, the veteran's 
residuals of arthroscopy of the right knee, which have 
consisted primarily of slight bony swelling; mild soft 
tissue swelling; moderate instability; crepitus on right 
knee motion; and right knee flexion to at least 80 degrees, 
have been productive of no more than moderate impairment.    


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
prior to January 4, 2000, for the residuals of a right knee 
injury (now the residuals of arthroscopy of the right knee, 
with a chondral ulcer of the femoral condyle), have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.42, 4.71a, 
Diagnostic Code (DC) 5257 (2004).

2.  The criteria for a 20 percent evaluation from January 
4, 2000, through April 28, 2004, for the service-connected 
residuals of arthroscopy of the right knee, with a chondral 
ulcer of the femoral condyle, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.42, 4.71a, 
DC 5257 (2004).

3.  The criteria for an evaluation greater than 20 percent 
from April 29, 2004 through the present for residuals of 
arthroscopy of the right knee, with a chondral ulcer of the 
femoral condyle, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.42, 4.71a, DC 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  That law redefined 
the obligations of the VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5102, 
5103, 5103A.  In particular, the VA had to ensure that the 
veteran has been notified of the following:  (1) the 
information and evidence not of record that is necessary to 
substantiate each of his specific claims; (2) the 
information and evidence that VA will seek to provide; (3) 
the information and evidence that the veteran is expected 
to provide; and (4) the need to furnish the VA any evidence 
in his possession that pertains to any of his claims, i.e., 
something to the effect that he should give the VA 
everything he has pertaining to his claims.  

In August 2001, the VA published final rules implementing 
the VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a) (2003)).  

In this case, there was a procedural irregularity in the 
development of the claim.  The veteran was not provided 
with the information required under VCAA until after the 
RO's initial decision on this claim.  However, as a result 
of the ongoing development of the claim, this procedural 
irregularity did not result in prejudice to the veteran.  
He was in fact provided with the information required under 
VCAA, and he had an opportunity to respond to the notices 
before the claim was 
re-adjudicated in May 2004.  

Indeed, in June 2003, the RO sent the veteran two letters 
providing the notices required under VCAA.  The RO 
specified the information and evidence needed to 
substantiate a claim for an increased rating, with specific 
reference to the need to provide evidence showing increased 
severity of the veteran's right knee disability at issue.  
The RO explained what portion of the evidence and 
information would be obtained by VA, noting, for example, 
that VA would attempt to obtain such things as VA 
examination reports, VA treatment reports, medical records, 
employment records, or records from other Federal agencies.  
The RO also explained that the veteran needed to provide VA 
with such information as the names and locations of any VA 
or military facilities where medical care was received, and 
the approximate dates of care, accompanied by any necessary 
release forms for such information or records.  Finally, 
the RO informed the veteran that evidence in his possession 
which pertained to his claim, such as names and addresses 
of VA facilities where medical care was provided, completed 
consent forms, and dates of care at particular medical 
facilities, should be provided to VA for consideration.  

In addition to the June 2003 letters, the veteran and his 
representative were notified of the evidence necessary to 
substantiate his claim in the Statement of the Case (SOC), 
issued in March 1998; the Supplemental Statements of the 
Case (SSOC's), issued in June 1998, February 1999, May 
2000, September 2000, February 2001, and May 2004; and the 
Board's Remand of May 2003.  Indeed, the SSOC issued in May 
2004 set forth the text of 38 C.F.R. § 3.159.  That text 
further informed the veteran of what evidence and 
information VA would obtain for him, with specific 
references to such materials as government reports and 
medical records.  See also, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).
The SOC and the SSOC's also informed the veteran of the 
following evidence which the RO had received in support of 
his claim:  Reports reflecting the veteran's treatment from 
February 1997 through May 2000 at the VA outpatient clinic 
in Ft. Myers, Florida; reports of orthopedic examinations, 
performed by the VA in March 1998, December 2000, and April 
2004; the transcripts (T.) of the veteran's hearings at the 
RO in June 1998 and June 2002; a report reflecting the 
veteran's arthroscopic surgery in January and July 2000 at 
the Bay Pines VA medical center (MC); and reports 
reflecting the veteran's treatment from September 2000 
through March 2003 at the Bay Pines VAMC.  

Although the duty to assist letter was not sent until June 
2003, the Board finds that the veteran had not only 
adequate notice of the evidence necessary to support his 
claim, he had an opportunity to be heard.  The development 
of the claim continued for more than nine months after June 
2003, and the veteran participated in that development.  
Indeed, since June 2003, important evidence has been added 
to the record, including the report of the veteran's VA 
medical examination in April 2004.  
 
After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
his claims.  In fact, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that he has not identified any outstanding evidence (which 
has not been sought by the VA) which could be used to 
support the issues concerning entitlement to an increased 
rating for his service connected residuals of right knee 
arthroscopy.  As such, there is no reasonable possibility 
that further development would unearth any additional 
relevant evidence with respect to those issues.  Indeed, 
such development would serve no useful purpose and, 
therefore, need not be performed in order to meet the VA's 
statutory duty to assist the veteran in the development of 
his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

In light of the foregoing, there is no threat of harm or 
prejudice to the appellant due to a failure to assist him 
in the development of his claims.  Therefore, the Board 
will proceed to the merits of the appeal.  

II.  Facts and Analysis

A.  The Law and Regulations

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2004).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity 
(in civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1. Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history 
of the service-connected disability.  Where, as here, 
entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present (current rating period) level of disability is of 
primary concern.  Although the recorded history of a 
disability is for consideration in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Knee impairment, manifested by recurrent subluxation or 
lateral instability is rated in accordance with the 
provisions of 38 C.F.R. § 4.71a, DC 5257.  A 10 percent 
rating is warranted for slight impairment.  A 20 percent 
rating is warranted for moderate impairment.  A 30 percent 
rating is warranted for severe impairment.  

Also potentially applicable in rating the veteran's right 
knee disability are 38 C.F.R. §§ 4.71a, DC 5260 and 5261.  
A 10 percent rating is warranted when flexion is limited to 
45 degrees or when extension is limited to 10 degrees.  A 
20 percent rating is warranted when flexion is limited to 
30 degrees or when extension is limited to 15 degrees.  A 
30 percent rating is warranted when flexion is limited to 
15 degrees or when extension is limited to 20 degrees.  A 
40 percent rating is warranted when extension is limited to 
30 degrees.  A 50 percent rating is warranted when 
extension is limited to 45 degrees.  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss 
due to pain and pain on use, specifically limitation of 
motion due to pain on use including that experienced during 
flare ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court 
stated that there must be a full description of the effects 
of the disability on the veteran's ordinary activity.  
38 C.F.R. § 4.10. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).

B.  The Facts

From February 1997 through February 1998, the VA treated 
the veteran's right knee.  He complained primarily of pain 
and swelling.  It was noted that he had had arthroscopic 
surgery on the knee in 1986 and had had intermittent 
trouble in the knee since that time.  In February 1997, he 
reportedly injured the knee while wrestling.  During the 
various periods of treatment, examination of the right knee 
revealed no effusion, tenderness, or redness; and the 
patellar excursion was smooth.  There was a very slight 
anterior drawer sign but no pivot shift or lateral 
instability.  There was no clinical evidence of internal 
derangement, and medication was prescribed.  During a 
January 1998 orthopedic consultation, it was noted that the 
veteran's right knee had buckled while he was walking on 
soft sand.  There was tenderness over the medial joint 
line.  There was no effusion, and the ligaments were 
stable.  In February 1998, an MRI of the right knee was 
normal.

In March 1998, the veteran received a VA orthopedic 
examination.  He complained of pain, weakness, stiffness, 
swelling, heat and redness of his right knee and stated 
that his symptoms were getting worse.  He noted that his 
right knee gave way and locked and that he also experienced 
easy fatigability and lack of endurance.  He reported 
flare-ups several times a day, each lasting between 60 and 
75 minutes.  Precipitating factors were walking and 
lifting, and the alleviating factor indicated was rest.  
The veteran reported that he wore a soft brace at all times 
with no improvement in his symptoms.  He described no 
episodes of dislocation or recurrent subluxation.  It was 
noted that the veteran was not working and that he received 
Social Security disability benefits for a nerve condition.  

On examination, the veteran's right knee demonstrated pain, 
fatigue, weakness and lack of endurance following 
repetitive movements and during flare-ups.  The veteran 
reported that during flare-ups, he experienced an 
additional limitation of motion of 60 percent.  There was 
no ankylosis; no gross edema or effusion; and no redness or 
heat.  There was guarding of movement, and the veteran 
limped on the right side.  There were no callosities, 
breakdown or abnormal shoe wear.  Flexion of the right knee 
was from 0 to 90 to 110 degrees, while flexion of the left 
knee was from 0 to 90 to 120 degrees.  Extension of the 
right knee was from 110 to 90 to 0 degrees, and extension 
of the left knee was from 120 to 90 to 0 degrees.  The 
veteran complained of right knee pain beginning at 70 
degrees of flexion and continuing throughout flexion to 110 
degrees.  The circumference at the quadriceps was equal, 
bilaterally, and there was no crepitus in either knee.  The 
anterior-drawer test was negative, bilaterally, and both 
knees demonstrated good lateral stability.  X-rays of the 
right knee, taken in February 1997, were reviewed and found 
to be normal.  An MRI, performed in February 1998, was also 
reviewed and revealed a right knee sprain with fluid 
collection.  

VA outpatient records show that in April 1998, the veteran 
was treated after his knee reportedly went out on him.  

In June 1998, the veteran had a hearing at the RO.  He 
testified that he had had pain and swelling in his right 
knee.  He also testified that on numerous occasions, it had 
collapsed backward and caused him to fall.  He stated that 
also experienced swelling on prolonged standing, walking, 
or riding.  He noted that due to his right knee disability, 
he had had to quit several jobs.  He also noted that he 
received Social Security benefits, primarily for conditions 
other than for his right knee.  The veteran indicated that 
he was taking medication for his right knee, and that he 
wore a brace on his right knee.

During VA outpatient treatment from July 1998 through 
October 1999, the veteran continued to report that his 
right knee gave way.  He also reported effusion and 
locking.  Examinations generally showed that the knee was 
stable and that there was no effusion.  The ligaments were 
stable, and the thighs were equal in circumference.  In 
July 1999, the veteran reportedly stepped backward on the 
sidewalk, when his right knee buckled.  He complained of 
increased pain in the right knee.  In October 1999, there 
was 1+ medial laxity.  The following month, an MRI revealed 
that the articular surfaces were good.  There was no 
ligament or meniscus damage.  The veteran received an 
injection of cortisone in the right knee.  

In January 2000, the veteran was scheduled for diagnostic 
arthroscopy.  Prior to the surgery, the skin on his right 
knee was warm and dry and had good color.  His sensation 
was intact, and he demonstrated an active range of right 
knee motion from 15 to 110 degrees.  The lateral and medial 
ligaments were also intact; however, there was slight 
medial laxity.  An MRI was equivocal for a tear.  The 
arthroscopy revealed a chondral ulcer on the postero-medial 
aspect of the femoral condyle about 6 mm across.  The 
chondral ulcer was shaved; and it was noted that at a 
future date, the veteran would be a candidate for an OATS 
procedure to graft cartilage to the chondral ulcer.  

During a follow-up examination in February 2000, the 
surgical areas were well-healed, and there was no effusion 
of the right knee.  The knee displayed a good range of 
motion with good stability; however, there was considerable 
tenderness over the medial femoral condyle and some beneath 
the patella.

VA outpatient records show that in April 2000, the veteran 
continued to complain of instability in his right knee and 
that it gave way backwards.  It was noted that he had a 
possible meniscal tear, and he was scheduled for further 
right knee arthroscopy and possible OATS procedure.

By a rating action in May 2000, the RO granted the veteran 
a temporary total rating due to the need for convalescence 
following his January 2000 arthroscopy.  38 C.F.R. § 4.30 
(2000).  The temporary total rating was in effect from 
January 13, 2000, to March 1, 2000, when the RO reinstated 
the 10 percent schedular rating for the residuals of right 
knee arthroscopy with a chondral ulcer of the femoral 
condyle.  

In July 2000, it was noted that the veteran had chondral 
ulceration of the right medial femoral condyle, stage 2 - 3 
and right patellar ulceration, stage 3.  Therefore, he 
underwent right knee arthroscopy with cobrasion and shaving 
of the ulcers.

By a rating action in September 2000, the RO granted the 
veteran a temporary total rating due to the need for 
convalescence following his July 2000 arthroscopy.  
38 C.F.R. § 4.30 (2000).  The temporary total rating was in 
effect from July 17, 2000, to March 1, 2000, when the RO 
reinstated the 10 percent schedular rating for residuals of 
right knee arthroscopy with cobrasion and shaving of the 
patellar ulcers.  

In October 2000, the VA physical therapy service saw the 
veteran about increasing the strength in his quadriceps.  
His active range of knee motion was from 17 to 115 degrees 
on the right and from 10 to 120 degrees on the left.  His 
muscle strength in the lower extremities was 4/5 on the 
right and 4+/5 on the left.  He reportedly needed bilateral 
knee orthoses to travel more than 150 feet.  He was given a 
home program to strengthen his lower extremities.

During a VA orthopedic examination in December 2000, the 
veteran reported right knee pain for approximately 20 hours 
a day, as well as right knee pain with excessive walking.  
He also reported swelling with heavy usage.  His claims 
file was not available for review.  He wore a brace on each 
knee and reportedly took medication for knee pain.  On 
examination, there was no obvious visible distortion of the 
joints, and both knee joints appeared stable.  Right knee 
extension was accomplished to 180 degrees without 
difficulty, and flexion was accomplished to 115 degrees.  
Pain reportedly began at 110 degrees, and the veteran 
stated that repeated use of the right knee led to increased 
pain.  Active flexion and extension to resistance revealed 
moderate strength in the right knee and full strength in 
the left knee.  The veteran walked slowly, primarily due to 
pain in his right knee.  If he exercised or walked very 
much, he experienced increased pain.  The impression was 
traumatic arthritis of the right knee. 

VA outpatient records show that in December 2001 the 
veteran was treated for complaints of right knee pain, 
which was worse with weather changes.  He reportedly wore a 
brace on the right knee but took no pain for medication.  
An examination of the knee revealed no tenderness to 
palpation or effusion.  There was mild thickening of the 
synovial tissues and crepitus with flexion.  Flexion could 
not be accomplished to more than 120 degrees, due to pain 
and stiffness.

In April 2002, VA medical records show that the veteran 
complained of pain in both legs and knees.  He stated that 
he had moderately severe spasms in his calves and thighs.  
On examination, the veteran demonstrated no erythema or 
swelling.  He wore braces on both knees.  

On VA Form 21-8940, received by the RO in June 2002, the 
veteran reported that he received Social Security benefits 
for bipolar disorder.  

In September 2002, the veteran was treated by the VA for 
complaints of increasing leg pain.  On examination, there 
was no edema.  Crepitus was reported in both knees, greater 
on the right than the left, and his knees were stabile.  It 
was noted that he was weak, but there was no obvious 
atrophy.  

During his hearing before the undersigned Veterans Law 
Judge in June 2002, the veteran testified that despite 
wearing a brace, his right knee would give out in a 
backwards direction three to four times every three to four 
months.  He noted that he had increased heat and swelling 
in the knee on a regular basis and that he experienced 
right leg fatigue on walking 1/2 mile.  He stated that he was 
unable to perform his previous employment as a carpenter.  
He also stated and that he received Social Security 
benefits for his non-service-connected bipolarism.

In January 2003, the VA reexamined the veteran.  During the 
examination, his claims file was not available for review.  
Flexion of the right knee was limited to 90 degrees due to 
aggravation of right knee pain.  At 110 degrees of flexion, 
the pain was described as agonizing.  Right knee extension 
was accomplished to -5 degrees, at which point, he 
experienced pain in the right knee.  The veteran reported 
that his right knee gave out often and that it would go 
laterally and backward.  He stated that he would have to 
reposition it with great pain.  He noted that the knee gave 
way less frequently than it locked but that the pain was 
constant.  His right knee swelling was reportedly worse 
after he was on his feet for three to four hours.  The 
veteran's right knee exhibited weakened movement and easy 
fatigability, but no incoordination.  His right knee pain 
reportedly limited his functional ability, worse during 
flare ups and with repeated use.

On examination, the veteran limped, favoring his right 
lower extremity.  He wore braces on both knees.  There was 
minimal swelling of the right knee, right thigh, and right 
leg.  There was local tenderness on the medial and lateral 
aspects of the knee, the suprapatellar ligament area, and 
the back of the right knee.  Extension of the knee was 
accomplished to -5 degrees while flexion was accomplished 
to 90 degrees.  At that point, the pain was aggravated, and 
a 110 degrees, the pain was agonizing.  

In a March 2003 addendum to the report of the January 2003 
VA examination, the examiner indicated that he had reviewed 
the veteran's C-file.  The only reported change from the 
January 2003 VA exam findings was that the veteran did not 
have dislocated cartilage of his right knee.  

On April 29, 2004, the veteran again underwent a VA 
orthopedic examination.  His claims file was reviewed.  He 
complained of swelling, stiffness, and constant pain in his 
right knee, with a pain intensity of 6/10.  He also 
reported flare ups with over activity, such as prolonged 
standing or walking, where the intensity became 9/10.  He 
stated that approximately every 45 days, his right knee 
gave out on him.  He noted that it depended on what he was 
doing, such as six weeks earlier when he was climbing a 
ladder.  He stated that he took pain medication for his 
right knee with some relief.  He reportedly wore a right 
knee brace when going out, but did not wear it to the 
examination.  He also reported the use of a cane for the 
last 18 months and that it had helped to stabilize the 
knee.  The veteran noted that up to two weeks earlier, he 
had been a security guard.  He stated that he quit because 
the associated walking bothered his right knee.  For 
exercise, he reported that he walked a mile a day but noted 
that that was less than the five miles he walked before he 
injured his knee in service.  

On examination, there were faint scars from the 
arthroscopies on the veteran's right knee.  Such scars 
measured one cm or less.  There was slight bony swelling 
and mild soft swelling in the right knee; evidence of 
moderate instability; and crepitus on right knee motion.  
The range of right knee motion was from 5 degrees to 
between 80 and 90 degrees of flexion.  The veteran 
complained of pain during this range of motion and there 
was a variable change of about 10 degrees with repeated 
movements.  The variation did not follow a constant 
pattern, and there was no additional fatigue, weakness, or 
lack of endurance following repetitive use.  There was no 
redness or abnormality of temperature, and no tenderness.  
The assessment was internal derangement of the right knee, 
and it was noted that the veteran had minimal 
osteoarthritis in the right knee, which was confirmed by X-
ray.  The examiner stated that there had been mild 
worsening of the veteran's right knee disability since the 
January 2003 examination.

C.  Analysis

i.  Prior to April 29, 2004

The evidence of record shows that from February 10, 1997 to 
January 3, 2000, the veteran's, service-connected residuals 
of a right knee injury (now the residuals of arthroscopy, 
manifested by a chondral ulcer of the right femoral 
condyle), was manifested primarily by complaints of pain, 
limitation of motion, and instability, as well as 
complaints of fatigue, weakness, and lack of endurance with 
repeated movement of the knee and during flare-ups.  

Despite the veteran's complaints, there were generally no 
findings to confirm his complaints.  Indeed, there was no 
competent evidence of effusion, heat, discoloration, 
atrophy, or crepitus associated with the right knee.  
Although he reported that the knee gave way and that he 
wore a brace for support, the treatment records and 
examination reports revealed no more than 1+ or slight 
medial laxity.  Moreover, at its worst, the reported 
limitation of motion was noncompensable by the applicable 
rating criteria.  Indeed, flexion was accomplished to at 
least 70 degrees and extension was accomplished to 0 
degrees and generally described as full.  Neither of those 
measurements met the criteria for a rating in excess of 10 
percent under 38 C.F.R. § 4.71a, DC's 5260 or 5261.  
Finally, there was no competent evidence of incoordination 
or fatigue or lack of endurance with repeated movement of 
the knee or during flare-ups.  Absent competent evidence to 
the contrary, such findings more nearly reflected the 
criteria for a 10 percent rating for slight impairment of 
the right knee for the period from February 10, 1997, 
through January 3, 2000.  38 C.F.R. § 4.71a, DC 5257.

On January 4, 2000, however, VA medical records show that 
the service-connected right knee disability, manifested by 
a chondral ulcer of the right femoral condyle, began to 
deteriorate.  Although he continued to demonstrate no more 
than slight medial laxity and right knee flexion remained 
noncompensable, extension of the knee was accomplished to 
only 15 degrees.  Moreover, an MRI was equivocal for a 
tear.  In any event, diagnostic arthroscopy was performed 
and the chondral ulcer was shaved.  Following that surgery, 
it was noted that he would be a candidate for an OATS 
procedure to graft cartilage to the chondral ulcer.  While 
that procedure was not performed, the veteran did require 
additional arthroscopic surgery in July 2000.  He underwent 
cobrasion and additional shaving of the patellar ulcers.  

Following the arthroscopic surgery in July 2000, additional 
symptoms such as weakness in the right knee began to 
appear.  Weakness was reported by the VA Physical Therapy 
service shortly after the July 2000 arthroscopy; however, 
subsequent records such as the reports of the VA orthopedic 
examinations performed in December 2000 and January 2003 
and the report of VA outpatient treatment in September 2002 
continued to reflect weakness in the right knee.  In fact, 
the December 2000 VA examiner characterized the veteran's 
right knee strength as moderate, compared to the full 
strength he reported in the veteran's left knee.  
Furthermore, crepitus was reported during the September 
2002 treatment.  Such additional symptomatology and the 
arthroscopic surgery necessitated during the time frame 
more nearly reflected moderate right knee disability from 
January 4, 2000, through April 28, 2004.  At the very 
least, there was an approximate balance of evidence both 
for and against the claim that the veteran's right knee 
disability at issue was productive moderate impairment.  

Under such circumstances, all reasonable doubt is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. 
§ 3.102.  Accordingly, for the period from January 4, 2000, 
through April 28, 2004, a 20 percent rating is warranted 
for his right knee disability, manifested by a chondral 
ulcer of the right femoral condyle,.  38 C.F.R. § 4.71a, DC 
5257.

In arriving at this decision, the Board has considered a 
higher schedular evaluation for the period from January 4, 
2000, through April 28, 2004; however, the evidence is 
negative for effusion, heat, and discoloration, and shows 
no more than slight medial laxity of the right knee 
flexion.  Although the October 2000 VA physical therapy 
report shows right knee extension to 17 degrees, the 
preponderance of the evidence since January 2000 shows that 
limitation of extension was resolved by the surgery and 
could be accomplished to -5 degrees.  Moreover, right knee 
flexion remained noncompensable and was accomplished to at 
least 90 degrees.  Finally, there is no competent evidence 
on file showing that the right knee disability at issue was 
productive of any more than moderate impairment.  
Accordingly, a 20 percent schedular rating, and no more, is 
warranted for the period from January 4, 2000, through 
April 28, 2004.  

ii.  From April 29, 2004, Through the Present

Since April 29, 2004, the veteran's service-connected 
residuals of arthroscopy of the right knee, with a chondral 
ulcer of the femoral condyle have consisted primarily of 
slight bony swelling, mild soft tissue swelling, moderate 
instability; and crepitus on right knee motion.  The range 
of right knee motion remains noncompensable with 5 degrees 
of extension and at least 80 degrees of flexion, and there 
is no competent evidence of redness, heat, discoloration, 
or additional fatigue, weakness, or lack of endurance 
following repetitive use of the knee.  Such findings more 
nearly reflect the criteria for moderate impairment under 
38 C.F.R. § 4.71a, DC 5257.  Indeed, there is no competent 
evidence that such residuals are competent of any more than 
moderate impairment; and, therefore, a schedular rating in 
excess of 20 percent is not warranted.

iii.  Additional Considerations

In arriving at the foregoing decisions, the Board has 
considered the possibility of rating the veteran's right 
knee disability under different DC's which could also 
provide a higher evaluation; however, the evidence of 
record does not demonstrate right knee ankylosis or 
nonunion/malunion of the tibia or fibula associated with 
such codes.  38 C.F.R. § 4.71a, DC 5256, 5262 (2004).

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and 
Pension Service for possible approval of an extraschedular 
rating for the veteran's service-connected residuals of 
arthroscopy of the right knee, with a chondral ulcer of the 
femoral condyle.  The evidence, however, does not show such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards in rating any of those disabilities.  38 C.F.R. 
§ 3.321(b)(1) (2003).  Although the veteran reports that he 
left his most recent job as a security guard, due to the 
fact that it entailed a lot of walking, the evidence does 
not show that he is unemployable solely as a result of his 
residuals of arthroscopy of the right knee, with a chondral 
ulcer of the femoral condyle.  Rather, the evidence 
indicates that his claimed inability to work is due to 
multiple disorders.  In this regard, the Board notes that 
the veteran has received Social Security disability 
benefits primarily for a psychiatric disorder.  Indeed, the 
record shows that the manifestations of the right knee 
disability at issue are those contemplated by the regular 
schedular standards.  It must be emphasized that the 
disability ratings are not job specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations of illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  Absent 
competent evidence to the contrary, the Board finds no 
reason for further action under 38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to an evaluation greater than 10 percent for 
the period preceding January 4, 2000, for the service-
connected residuals of arthroscopy of the right knee, with 
a chondral ulcer of the femoral condyle is denied.

Entitlement to a 20 percent evaluation from January 4, 
2000, through April 28, 2004, for the service-connected 
residuals of arthroscopy of the right knee, with a chondral 
ulcer of the femoral condyle is granted.

Entitlement to a rating in excess of 20 percent for the 
service-connected residuals of arthroscopy of the right 
knee, with a chondral ulcer of the femoral condyle for the 
period beginning April 29, 2004, is denied.



	                        
____________________________________________
	G.H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



